PER CURIAM:
A. Corwin Taylor appeals the district court’s orders adopting the two reports and recommendation of the magistrate judge and finally dismissing this civil action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Taylor v. Frazer, No. CA-01-680-3 (E.D.Va. Feb. 25, 2002, May 8, 2002). We dispense with oral argument and deny Taylor’s pending motion for the appointment of counsel because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.